


Exhibit 10.9.1.4    


AIRCRAFT TIME SHARING AGREEMENT


THIS AIRCRAFT TIME SHARING AGREEMENT (this “Agreement”) is entered into on the
15th day of January, 2015 but retroactively effective as of the 1st day of
January, 2015, by and between Wynn Resorts, Limited, a Nevada corporation
(“Operator”) and Stephen A. Wynn, an individual (“User”).


WITNESSETH, that


WHEREAS, Operator operates the aircraft more particularly described on Exhibit A
attached hereto which exhibit may be updated by Operator from time to time by
providing User notice (collectively, the “Aircraft”);


WHEREAS, Operator employs a fully qualified flight crew to operate the Aircraft;
and


WHEREAS, Operator desires to lease the Aircraft with flight crew to User and
User desires to lease the Aircraft and flight crew from Operator on a time
sharing basis pursuant to Section 91.501(b)(6) of the Federal Aviation
Regulations (the “FARs”).


NOW THEREFORE, Operator and User declaring their intention to enter into and be
bound by this Agreement, and for the good and valuable consideration set forth
below, hereby covenant and agree as follows:


1.    Subject to the availability of the Aircraft as determined by Operator,
Operator agrees to lease the Aircraft to User pursuant to the provisions of FARs
91.501(b)(6) and 91.501(c)(1) and to provide a fully qualified flight crew for
all operations hereunder on a non-continuous basis commencing on the date hereof
and continuing until the earliest of (a) the termination of User’s employment
with Wynn Resorts, Limited, (b) thirty (30) days written notice of termination
to the other party or (iii) termination pursuant to Section 12(c) or 14(a).


2.    User shall pay Operator for each flight conducted under this Agreement the
aggregate incremental cost, not to exceed the charges authorized by FAR
91.501(d), which are:


(a)
Fuel, oil, lubricants and other additives.

(b)
Travel expenses of the crew, including food, lodging, and ground transportation.

(c)
Hangar and tie-down costs away from the Aircraft’s base of operations.

(d)
Insurance obtained for the specific flight.

(e)
Landing fees, airport taxes, and similar assessments.

(f)
Customs, foreign permit, and similar fees directly related to the flight.

(g)
In flight food and beverages.

(h)
Passenger ground transportation.

(i)
Flight planning and weather contract services.

(j)
An additional charge equal to 100% of the expenses listed in subparagraph (a) of
this paragraph.



3.    User agrees to pay any federal transportation excise tax (“FET”) due on
the fees set forth in Section 2 above. Operator shall include such amount on
each invoice. Operator shall be responsible for collecting, reporting and
remitting FET to the U.S. Internal Revenue Service.






--------------------------------------------------------------------------------




Except for any taxes on, or measured by, the net income of Operator imposed by
the United States government or any state or local government or taxing
authority in the United States, which shall be the sole responsibility of
Operator, User shall pay to and indemnify Operator and its employees and agents
(collectively, the “Indemnitees”) for, and hold each Indemnitee harmless from
and against, on an after-tax basis, all other income, personal property, ad
valorem, franchise, gross receipts, rental, sales, use, excise, value-added,
leasing, leasing use, stamp, landing, airport use, or other taxes, levies,
imposts, duties, charges, fees or withholdings of any nature, together with any
penalties, fines, or interest thereon (“Taxes”) arising out of the transactions
between Operator and User contemplated by this Agreement or User’s use of the
Aircraft and imposed against any Indemnitee, User, or the Aircraft, or any part
thereof, by any federal or foreign government, any state, municipal or local
subdivision, any agency or instrumentality thereof, or other taxing authority
upon or with respect to the Aircraft, or any part thereof, or upon the
ownership, delivery, leasing, possession, use, operation, return, transfer or
release thereof, or upon the rentals, receipts or earnings arising therefrom.
User shall have the right to contest any Taxes attributable to User; provided
that (a) User shall have given to Operator written notice of any such Taxes,
which notice shall state that such Taxes are being contested by User in good
faith with due diligence and by appropriate proceedings and that User has agreed
to indemnify each Indemnitee against any cost, expense, liability or loss
(including, without limitation, reasonable attorneys’ fees) arising from or in
connection with such contest; (b) in Operator’s sole judgment, Operator has
received adequate assurances of payment of such contested Taxes; and (c) counsel
for Operator shall have determined that the nonpayment of any such Taxes or the
contest of any such payment in such proceedings does not, in the sole opinion of
such counsel, adversely affect the title, property or rights of Operator. In
case any report or return is required to be made with respect to any Taxes
attributable to User, User will either (after notice to Operator) make such
report or return in such manner as will show the ownership of the Aircraft in
Operator and send a copy of such report or return to Operator, or will notify
Operator of such requirement and make such report or return in such manner as
shall be satisfactory to Operator. Operator agrees to cooperate fully with User
in the preparation of any such report or return. Notwithstanding anything to the
contrary herein or in this Section 3, in no event will charges under this
Agreement exceed those authorized in the FARs, including FAR 91.501(d).


4.    Operator will pay all expenses related to the operation of the Aircraft
when incurred and shall invoice User. User shall pay Operator for said expenses
within thirty (30) days of receipt of an invoice therefore.


5.    User will provide Operator with requests for flight time and proposed
flight schedules as far in advance of any given flight as possible. Requests for
flight time and proposed flight schedules shall be made in compliance with
Operator's scheduling procedures. In addition to proposed schedules and flight
times, User shall provide at least the following information for each proposed
flight at some time prior to scheduled departure as required by Operator or
Operator's flight crew:


(a)
Proposed departure point;

(b)
Destination;

(c)
Date and time of flight;

(d)
The number and names of anticipated passengers;






2



--------------------------------------------------------------------------------




(e)
The nature and extent of unusual luggage and/or cargo to be carried;

(f)
The date and time of a return flight, if any; and

(g)
Any other information concerning the proposed flight that may be pertinent or
required by Operator or Operator’s flight crew.



User acknowledges that his discretion in determining the origin and destination
of flights under this Agreement shall be subject to the following: (i) such
origin and destination, and the routes to reach such origin and destination, are
not within or over (A) an area of hostilities, (B) an area excluded from
coverage under the insurance policies maintained by Operator with respect to the
Aircraft or (C) a country or jurisdiction for which exports or transactions are
subject to specific restrictions under any United States export or other law or
United Nations Security Council Directive, including without limitation, the
Trading With the Enemy Act, 50 U.S.C. App. Section 1 et seq., the International
Emergency Economic Powers Act, 50 U.S.C. App. Sections 1700 et seq. and the
Export Administration Act, 50 U.S.C. App. Sections 2401 et seq.; (ii) the
flights proposed by User shall not cause the Aircraft or any part thereof (1) to
be used predominately outside of the United States within the meaning of the
Section 168(g)(1)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), and (2) to fail to be operated to and from the United States within the
meaning of Section 168(g)(4)(A) of the Code; (iii) the proposed flights do not
require the flight crew to exceed any flight or duty time limitations that
Operator imposes upon its flight crews; and (iv) in the judgment of Operator,
the safety of flight is not jeopardized.


Upon the expiration or termination of this Agreement, unless Operator agrees to
the contrary, upon the conclusion of each flight of the Aircraft by User under
this Agreement, the Aircraft shall be returned to McCarran International
Airport, Las Vegas, Nevada or such other location as Operator and User may
agree.


6.    Operator shall pay all expenses related to the ownership and operation of
the Aircraft and shall employ, pay for and provide to User a qualified flight
crew for each flight made under this Agreement.


7.    Operator shall be in operational control of the Aircraft at all times
during the term of this Agreement. Operator shall be solely responsible for
securing maintenance, preventive maintenance and required or otherwise necessary
inspections on the Aircraft, and shall take such requirements into account in
scheduling the Aircraft. No period of maintenance, preventive maintenance or
inspection shall be delayed or postponed for the purpose of scheduling the
Aircraft, unless said maintenance or inspection can be safely conducted at a
later time in compliance with all applicable laws and regulations, and within
the sound discretion of the pilot in command.


8.    In accordance with applicable FARs, the flight crew will exercise all of
its duties and responsibilities in regard to the safety of each flight conducted
hereunder. User specifically agrees that the pilot in command, in his sole
discretion, may terminate any flight, refuse to commence any flight, or take
other action which in the considered judgment of the pilot in command is
necessitated by considerations of safety without liability for loss, injury or
damage occasioned by such termination, refusal or action. User acknowledges that
Operator shall not be liable for any loss, damage, cost or expense arising from
any delay, cancellation or failure to furnish any transportation pursuant to
this Agreement when caused by government regulation, law or authority,
mechanical difficulty or breakdown, war, civil commotion, strikes or other labor
disputes, weather conditions, acts of God, public enemies or any other cause
beyond Operator’s control.





3



--------------------------------------------------------------------------------




9.    Operator shall maintain in effect at its own expense throughout the term
of this Agreement, insurance policies containing such provisions and providing
such coverages as Operator deems appropriate.


10.    User represents, warrants and agrees that:


(a)
He will use the Aircraft for and on account of his own personal business or
pleasure only, and will not use the Aircraft for the purposes of providing
transportation for passengers or cargo in air commerce for compensation or hire;
and



(b)
During the term of this Agreement, he will (and will cause his employees, agents
and guests to) abide by and conform to all such laws, governmental and airport
orders, rules and regulations, as shall from time to time be in effect relating
in any way to the operation and use of the Aircraft by User.



(c)
User shall not make the Aircraft available to a political candidate in
connection with a political campaign by such candidate.



(d)
User shall not bring or cause to be brought or carried on board the Aircraft, or
permit any employee, agent or guest to bring or cause to be brought or carried
on board the Aircraft, any contraband or unlawful articles or substances, or
anything that is contraband or is an unlawful article of substance in any
jurisdiction into or over which the Aircraft is to operate on behalf of User.



(e)
User shall, and shall cause his employees, agents and guests to, comply with all
lawful instructions and procedures of Operator and its agents and employees
regarding the Aircraft, its operation or flight safety.



(f)
User shall not directly or indirectly create or incur any liens on or with
respect to (i) the Aircraft or any part thereof, (ii) owner’s title thereto,
(iii) any interest of Operator therein, (and User will promptly, at his own
expense, take such action as may be necessary to discharge any such lien),
except (a) the respective rights of Operator and User as herein provided and
(b) liens created by or caused to be created by Aircraft owner or Operator.



(g)
User has all necessary powers to enter into the transactions contemplated in
this Agreement and has taken all actions required to authorize and approve this
Agreement.



(h)
User shall keep a legible copy of this Agreement in the Aircraft at all times
when User is using the Aircraft.



(i)
User acknowledges that (i) the Aircraft is owned by Wells Fargo Bank Northwest,
National Association, as Owner Trustee (“Owner Trustee”), under those certain
trust agreements between the Owner Trustee and each applicable beneficial owner
(each, a “Beneficial Owner”), is leased pursuant to those certain lease
agreements between Owner Trustee and each applicable Beneficial Owner
(collectively, the “Head Leases), and is




4



--------------------------------------------------------------------------------




subleased to Operator pursuant to those certain sublease agreements between
Operator and each applicable Beneficial Owner (collectively, the “Subleases”),
(ii) Operator or its affiliates currently have or may in the future enter into
financing arrangements and/or agreements that encumber or otherwise affect the
Aircraft (collectively, “Financing Arrangements” and third parties to such
Financing Arrangements, “Lenders”), and (iii) User’s rights in and to the
Aircraft are subject and subordinate to all terms of the Head Leases, the
Subleases, Financing Arrangements, and all rights of Owner Trustee, Beneficial
Owners and Lenders in and to the Aircraft and under the Head Leases, the
Subleases, and Financing Arrangements, including, without limitation, the right
of Owner Trustee, Beneficial Owners or Lenders to inspect and take possession of
the Aircraft from time to time in accordance with the Head Leases, the
Subleases, Financing Arrangements and applicable law.


(j)
Accordingly, User (i) waives any right that it might have to any notice of Owner
Trustee’s, Beneficial Owners’ or Lenders’ intention to inspect, take possession
of, or exercise any other right or remedy in respect of the Aircraft or under
the Head Leases, the Subleases or Financing Arrangements, (ii) waives, as
against the Owner Trustee, Beneficial Owners and Lenders, all rights to any
set-off, defense, counterclaim, or cross-claim that it may hold against Owner
Trustee, Beneficial Owners or Lenders, and (iii) acknowledges that, upon a
default of Beneficial Owners under the Head Leases, the Operator under the
Subleases, or Operator or its affiliates, as applicable, under the Financial
Arrangements, User shall have no further rights in and to the applicable
Aircraft.



(k)
User acknowledges that none of Owner Trustee, Beneficial Owners, Lenders,
Operator or any of its or their affiliates has made any warranty or
representation, either express or implied, as to the design, compliance with
specifications, operation, or condition of, or as to the quality of the
material, aircraft, or workmanship in, the Aircraft or any component thereof,
AND OPERATOR MAKES NO WARRANTY OF MERCHANTABILITY OR FITNESS OF THE AIRCRAFT OR
ANY COMPONENT THEREOF FOR ANY PARTICULAR PURPOSE OR AS TO TITLE TO THE AIRCRAFT
OR COMPONENT THEREOF, OR ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, WITH RESPECT TO THE AIRCRAFT OR COMPONENT THEREOF.



11.    Operator represents, warrants and agrees as follows:


(a)
Operator has all necessary powers to enter into the transaction contemplated in
this Agreement and has taken all action necessary to authorize and approve this
Agreement.



(b)
The Aircraft’s registration with the FAA names the applicable owner as the owner
of the Aircraft.



12.     Loss or Damage.
 



5



--------------------------------------------------------------------------------




(a)
User shall indemnify, defend and hold harmless Operator and its officers,
directors, agents and employees from and against any and all liabilities, claims
(including, without limitation, claims involving or alleging Operator’s
negligence and claims involving strict or absolute liability in tort), demands,
suits, causes of action, losses, penalties, fines, expenses (including, without
limitation, attorneys’ fees) or damages (collectively, “Claims”), whether or not
Operator may also be indemnified as to any such Claim by any other person, to
the extent relating to or arising out of such User’s breach of this Agreement or
any damage (other than ordinary wear and tear) to the Aircraft caused by User,
its employees or guests.



(b)
In the event of loss, theft, confiscation, damage to or destruction of the
Aircraft, or any engine or part thereof, from any cause whatsoever (a “Casualty
Occurrence”) occurring at any time when User is using the Aircraft under this
Agreement, User shall furnish such information and execute such documents as may
be necessary or required by Operator or applicable law. User shall cooperate
fully in any investigation of any claim or loss processed by Operator under the
Aircraft insurance policy/policies and in seeking to compel the relevant
insurance company or companies to pay any such claims.



(c)
In the event of total loss or destruction of all or substantially all of the
Aircraft, or damage to the Aircraft that causes it to be irreparable in the
opinion of Operator or any insurance carrier providing hull coverage with
respect to the Aircraft, or in the event of confiscation or seizure of the
Aircraft, this Agreement shall automatically terminate; provided, however, that
such termination of this Agreement shall not terminate the obligation of User to
cooperate with Operator in seeking to compel the relevant insurance company or
companies to pay claims arising from such loss, destruction, damage,
confiscation or seizure; provided, further, that the termination of this
Agreement shall not affect the obligation of User to pay Operator all accrued
and unpaid amounts due hereunder.



(d)
For the sake of clarification, the Aircraft shall be deemed not available to
User after any Casualty Occurrence until such time thereafter as Operator has
returned the Aircraft to service. Operator shall have no obligation to return
the Aircraft to service after any Casualty Occurrence.



13.     The following shall constitute an “Event of Default”:


(a)
User shall not have made payment of any amount due under this Agreement within
ten (10) days after the same shall become due; or



(b)
User shall have failed to perform or observe (or cause to be performed or
observed) any other covenant or agreement required to be performed under this
Agreement, and such failure shall continue for twenty (20) days after written
notice thereof from Operator to User; or



(c)
User (i) becomes insolvent, (ii) fails to pay its debts when due, (iii) makes
any assignment for the benefit of creditors, (iv) seeks relief under any




6



--------------------------------------------------------------------------------




bankruptcy law or similar law for the protection of debtors, (v) suffers a
petition of bankruptcy filed against it that is not dismissed within thirty
(30) days, or (vi) suffers a receiver or trustee to be appointed for itself or
any of its assets, and such is not removed within thirty (30) days.


14.     Operator’s Remedies.


(a)
Upon the occurrence of any Event of Default, Operator may, at its option,
exercise any or all remedies available at law or in equity, including, without
limitation, any or all of the following remedies, as Operator in its sole
discretion shall elect by notice in writing, terminate this Agreement, whereupon
all rights of User to the use of the Aircraft or any part thereof shall
absolutely cease and terminate, but User shall remain liable as provided in this
Agreement and Operator. User shall forthwith pay to Operator an amount equal to
the total accrued and unpaid amounts due hereunder, plus any and all losses and
damages incurred or sustained by Operator by reason of any default by User under
this Agreement.



(b)
User shall be liable for all costs, charges and expenses, including reasonable
attorneys’ fees and disbursements, incurred by Operator by reason of the
occurrence of any Event of Default or the exercise of Operator’s remedies with
respect thereto.



15.    This Agreement shall inure to the benefit of and be binding upon the
parties hereto, their heirs, representatives and successors. User may not assign
any of its rights under this Agreement, and any such purported assignment shall
be null, void and of no effect.


16.    Except with respect to Exhibit A which may be updated by Operator from
time to time by providing User notice, no provision of this Agreement may be
amended unless such amendment is agreed to in writing and signed by the parties.


17.    Nothing herein shall be construed to create a partnership, joint venture,
franchise, employer-employee relationship or to create any relationship of
principal and agent.


18.    This Agreement shall be governed by and construed in accordance with the
laws of the State of Nevada, without regard to its choice of law provisions.


19.    If any provision of this Agreement, or the application thereof to any
person, place or circumstance, shall be held by a court of competent
jurisdiction to be illegal, invalid, unenforceable or void, then such provision
shall be enforced to the extent that it is not illegal, invalid, unenforceable
or void, and the remainder of this Agreement, as well as such provision as
applied to other persons, shall remain in full force and effect.


20.    With regard to any power, remedy or right provided in this Agreement or
otherwise available to any party, (a) no waiver or extension of time shall be
effective unless expressly contained in a writing signed by the waiving party,
(b) no alteration, modification or impairment shall be implied by reason of any
previous waiver, extension of time, delay or omission in exercise or other
indulgence, and (c) waiver by any party of the time for performance of any act
or condition hereunder does not constitute waiver of the act or condition
itself.





7



--------------------------------------------------------------------------------




21.    Any notice or other communication required or permitted under this
Agreement shall be in writing and shall be deemed duly given upon actual
receipt, if delivered personally or by telecopy; or three (3) days following
deposit in the United States mail, if deposited with postage pre-paid, return
receipt requested, and addressed to such address as may be specified in writing
by the relevant party from time to time, and which shall initially be as
follows:


To User at:
Mr. Stephen A. Wynn
c/o Wynn Resorts, Limited
3131 Las Vegas Boulevard South
Las Vegas, Nevada 89109


To Operator at:
Wynn Resorts, Limited
Attention: Legal Department
3131 Las Vegas Boulevard South
Las Vegas, Nevada 89109

 
 
 
 

No objection may be made to the manner of delivery of any notice or other
communication in writing actually received by a party.


22.    This Agreement constitutes the entire agreement between the parties
pertaining to the subject matter contained in this Agreement and supersedes any
prior or contemporaneous agreements, representations and understandings, whether
written or oral, of or between the parties with respect to the subject matter of
this Agreement. There are no representations, warranties, covenants, promises or
undertakings, other than those expressly set forth or referred to herein.


23.    Should any action (including any proceedings in a bankruptcy court) be
commenced between any of the parties to this Agreement or their representatives
concerning any provision of this Agreement or the rights of any person or entity
thereunder, solely as between the parties or their successors, the party or
parties prevailing in such action as determined by the court shall be entitled
to recover from the other party all of its costs and expenses incurred in
connection with such action (including, without limitation, fees, disbursements
and expenses of attorneys and costs of investigation).


24.    No remedy conferred by any of the specific provisions of this Agreement
is intended to be exclusive of any other remedy, and each and every remedy shall
be cumulative and shall be in addition to every other remedy given hereunder or
now or hereafter existing at law or in equity by statute or otherwise. The
election of any one or more remedies shall not constitute a waiver of the right
to pursue other remedies.


25.    Nothing in this Agreement, whether express or implied, is intended to
confer any rights or remedies under or by reason of this Agreement on any person
other than the parties to this Agreement and their respective successors and
permitted assigns.


26.    Except as otherwise provided herein, each party shall bear all of its own
expenses in connection with the negotiation, execution and delivery of this
Agreement.


27.    Each party represents that it has dealt with no broker or finder in
connection with the transaction contemplated by this Agreement and that no
broker or other person is entitled to



8



--------------------------------------------------------------------------------




any commission or finder’s fee in connection therewith. Operator and User each
agree to indemnify and hold harmless one another against any loss, liability,
damage, cost, claim or expense incurred by reason of any brokerage commission or
finder’s fee alleged to be payable because of any act, omission or statement of
the indemnifying party.


28.    User waives any and all claims, rights and remedies against Operator,
whether express or implied, or arising by operation of law or in equity, for any
punitive, exemplary, indirect, incidental or consequential damages whatsoever.


29.    TRUTH IN LEASING STATEMENT UNDER SECTION 91.23 OF THE FEDERAL AVIATION
REGULATIONS.


(A)    OPERATOR HEREBY CERTIFIES THAT THE AIRCRAFT HAS BEEN INSPECTED AND
MAINTAINED WITHIN THE 12 MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT IN
ACCORDANCE WITH THE PROVISIONS OF FAR PART 91 AND ALL APPLICABLE REQUIREMENTS
FOR THE MAINTENANCE AND INSPECTION THEREUNDER HAVE BEEN MET.


(B)    OPERATOR AGREES, CERTIFIES AND KNOWINGLY ACKNOWLEDGES THAT WHEN THE
AIRCRAFT IS OPERATED UNDER THIS AGREEMENT, IT SHALL BE KNOWN AS, CONSIDERED, AND
SHALL IN FACT BE THE OPERATOR OF THE AIRCRAFT. OPERATOR CERTIFIES THAT IT
UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION
REGULATIONS.


(C)    THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT
FEDERAL AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM
THE LOCAL FLIGHT STANDARDS DISTRICT OFFICE.


(D)    OPERATOR CERTIFIES THAT IT SHALL COMPLY WITH THE TRUTH-IN-LEASING
REQUIREMENTS DEFINED IN EXHIBIT B ATTACHED HERETO.


30.    The headings contained in this Agreement are for reference purposes only
and shall not affect in any way the construction or interpretation of this
Agreement.


31.    This Agreement may be executed in one or more counterparts, each of which
independently shall be deemed to be an original, and all of which together shall
constitute one instrument.


IN WITNESS WHEREOF, the parties hereto have caused the signatures of their
authorized representatives to be affixed below on the day and year first above
written. The persons signing below warrant their authority to sign.







9



--------------------------------------------------------------------------------




    
Operator:
 
User:
 
 
 
Wynn Resorts, Limited
 
STEPHEN A. WYNN
 
 
 
 
 
 
By: /s/ Kim Sinatra
 
/s/ Stephen A. Wynn
Name: Kim Sinatra
 
 
Title: Executive Vice President, General
 
 
Counsel and Secretary
 
 
 
 
 




10

